[logo.jpg]

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of November 4, 2014 (the
“Effective Date”), is made by and between US Nuclear Corp., a Delaware
corporation, located at 7051 Eton Avenue, Canoga Park, CA 91303, and hereafter
referred to as “the Company,” and ROBERT I. GOLDSTEIN, an individual residing in
the state of California, hereinafter referred to as “Employee,” based upon the
following:

 

RECITALS

 

WHEREAS, the Company wishes to retain the services of Employee, and Employee
wishes to render services to the Company, as its President, Chief Executive
Officer and Chairman of the Board;

 

WHEREAS, the Company and Employee wish to set forth in this Agreement the duties
and responsibilities that Employee has agreed to undertake on behalf of the
Company and the Employee will be able to perform these duties from the location
of the Company, location of the Company’s subsidiaries or from occasion at a
client site designated by the client; and

 

WHEREAS, the Company and Employee intend that this Agreement will supersede and
replace any and all other employment agreements entered into by and between the
Company and Employee, and that upon execution of this Agreement, any such
employment agreements or arrangements shall have no further force or effect,
except the Confidentiality Agreements between the parties executed prior to this
Agreement which shall continue in full force and effect.

 

THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Employee (who are sometimes
individually referred to as a “party” and collectively referred to as the
“parties”) agree as follows:

 

AGREEMENT

 

1. SPECIFIED TERM.

 

The Company hereby employs Employee pursuant to the terms of this Agreement and
Employee hereby accepts employment with the Company pursuant to the terms of
this Agreement for the period beginning on November 4, 2014 (the “Commencement
Date”) and ending on November 4, 2019, subject to extension as provided below
(the “Term”).

 

Subject to Sections 8, 9, and 10, this Agreement will automatically be renewed
for successive periods of one year after November 4, 2019, unless either party
gives notice to the other, at least sixty (60) days prior to the expiration of
the specified period that the party desires to renegotiate this Agreement.  In
the event that any party notifies the other party in writing of its desire to
renegotiate this Agreement, then the terms and conditions of this Agreement
shall be extended for an additional 60 days after expiration of the Term or
until a mutual agreement is reached, whichever is shorter.  If a mutually
acceptable renegotiated agreement is not reduced to writing and executed by the
parties within sixty (60) days after the end of the Term, then this Agreement
shall continue on a month to month basis until terminated by written notice
given by either party at least thirty (30) days prior to the end of any monthly
period.

 

2. GENERAL DUTIES.

 

Employee shall report to the Company’s Board of Directors.  Employee shall
devote the necessary time, ability, and attention to the Company’s business
during the term of this Agreement.  In his capacity as President, Chief
Executive Officer and Chairman of the Board, Employee shall be primarily
responsible for the tasks set forth on Exhibit A, principally among them the
management of the Company, development of the Company’s product offerings.
Employee shall do and perform all services, acts, or things necessary or
advisable to discharge his duties under this Agreement, and such other duties as
are commonly performed by an employee of his rank in a public corporation or
which may, from time to time, be prescribed by the Company through its Board of
Directors. Employee shall not be entitled to perform his duties and obligations
at a location of his choice and must perform all work at the Company’s location,
location of the Company’s subsidiaries or from occasion at a client site
designated by the client.  Furthermore, Employee agrees to cooperate with and
work to the best of his ability with the Company’s management team, which
includes the Board of Directors and the officers and other employees, to
continually improve the Company’s reputation in its industry for quality
products and performance.

 

1

 



3. COMPENSATION.

 

(a) Annual Salary.  During the Term of this Agreement, the Company shall pay to
Employee an annual base salary in the amounts set forth below (the “Annual
Salary”).  The Annual Salary shall be:

 

(i) One Hundred Thousand Dollars ($100,000.00) payable in either cash or
restricted stock, or a combination equal to thereof at the discretion of the
Company’s Board of Directors; and

 

(ii) Shall thereafter be increased or decreased from time to time as approve by
the Board of Directors.

 

The Annual Salary shall be paid to Employee no later than 15 days after the end
of the fiscal year of the Company, ie; January 15.

  

(b) Participation in Employee Benefit Plans.  The Company currently does not
have an active Employee Benefit Plan. Upon the introduction of an Employee
Benefit Plan, the Employee shall have the same rights, privileges, benefits and
opportunities to participate in any the Company’s employee benefit plans which
may be in effect on a general basis for executive officers or employees.  The
Company may delete benefits and otherwise amend and change the type and quantity
of benefits it provides in its sole discretion.  In the event Employee receives
payments from a disability plan maintained by the Company, the Company shall
have the right to offset such payments against the Annual Salary otherwise
payable to Employee during the period for which payments are made by such
disability plan.

 

4. REIMBURSEMENT OF BUSINESS EXPENSES.  

 

The Company shall reimburse Employee for all reasonable business expenses
incurred by Employee in connection with the business of the Company including
travel (other than commuting to the office from Employee’s residence), lodging
and meals while traveling, cell phone usage, business meals, etc.  However, each
such expenditure shall be reimbursable only if Employee furnishes to the Company
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate taxing authorities for the
substantiation of each such expenditure as an income tax deduction.
 Additionally, all reimbursements by the Employee must be submitted to the
Company within 30 (thirty) days of the incurred expense.

 

5. ANNUAL VACATION.

 

Employee shall be entitled to three (3) weeks’ vacation time each year without
loss of compensation.



 

6.  PERSONAL CONDUCT.

 

Employee agrees promptly and faithfully to comply with all present and future
policies, requirements, directions requests and rules and regulations of the
Company in connection with the Company’s business.

 

7. TERMINATION BY THE COMPANY FOR CAUSE.

 

2

 

The Company reserves the right to declare Employee in default of this Agreement
if (each a “Cause”):

 

(a) Employee is convicted of any fraud or embezzlement against the Company; or

 

(b) After written notice and an opportunity to cure, Employee willfully breaches
or habitually neglects the duties and responsibilities which he is required to
perform under the terms of this Agreement; or

 

(c) Employee commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct which results in material harm to the Company
or its business; or

 

(d) Employee violates any law, rule or regulation applicable to the Company or
Employee relating to the business operations of the Company that may have a
material adverse effect upon the Company’s business, operations or condition
(financial or otherwise).

 

The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Employee; provided, however, if the Company terminates
this Agreement due to Employee’s willful breach or habitual neglect of the
duties he is required to perform, then Employee shall be entitled to a period of
thirty (30) days from the date of the written notice of termination to cure said
breach.  Except as otherwise set forth in this Section 8, upon any termination
for Cause, the obligations of Employee and the Company under this Agreement
shall immediately cease except the obligations of Employee in Sections 11(b),
12(a) and 12(c) which shall survive termination for a period of one year.  Such
termination shall be without prejudice to any other remedy to which the Company
may be entitled either at law, in equity, or under this Agreement.  If
Employee’s employment is terminated pursuant to this Section 8, the Company
shall pay to Employee (i) Employee’s accrued but unpaid Annual Salary through
the effective date of the termination.  Employee shall not be entitled to
continue to participate in any employee benefit plans except to the extent
provided in such plans for terminated participants, or as may be required by
applicable law.  

 

9. TERMINATION BY THE COMPANY UPON DEATH OR DISABILITY.

 

(a) Death.  Employee’s employment shall terminate upon the death of Employee.
 Except as otherwise set forth in Section 9(c) below, upon such termination the
obligations of Employee and the Company under this Agreement shall immediately
cease except the obligations of Employee in Sections 11(b), 12(a) and
12(c) which shall survive termination for a period of one year.

 

(b) Disability.  The Company reserves the right to terminate Employee’s
employment upon ten (10) days written notice if, for a period of ninety (90)
days, Employee is prevented from discharging his duties under this Agreement due
to any physical or mental disability.  Except as otherwise set forth in Section
9(c) below, upon such termination the obligations of Employee and the Company
under this Agreement shall immediately cease except the obligations of Employee
in Sections 11(b), 12(a) and 12(c) which shall survive termination for a period
of one year.

 

(c) Effect of Termination upon Death or Disability.  In the event Employee’s
employment is terminated due to Employee’s death or disability, then:

 

(i) The Company shall pay Employee’s accrued but unpaid Annual Salary through
the effective date of the termination;

 

(ii) The Company shall reimburse Employee or his heirs for any business expenses
incurred prior to the effective date of the termination;

 

10. TERMINATION BY EXECUTIVE.

 

Employee’s employment may be terminated at any time by Employee for any reason
or without reason upon not less than ninety (90) days written notice by Employee
to the Board.  (Pursuant to clause 11(a), (b) and (c)). Except as otherwise set
forth in this paragraph (a), upon such termination the obligations of Employee
and the Company under this Agreement shall immediately cease except the
obligations of Employee in Sections 11(b), 12(a) and 12(c) which shall survive
termination for a period of one year.  In the event of a termination pursuant to
this paragraph, the Company shall pay to executive (i) Employee’s accrued but
unpaid Annual Salary through the effective date of the termination, and (ii)
business expenses incurred prior to the effective date of termination.  Employee
shall not be entitled to continue to participate in any employee benefit plans
to the extent provided in such plans for terminated participants, or as may be
required by applicable law.

 



3

 

 

11. EMPLOYEE COVENANTS.

 

(a) Covenant not to Compete. During the Term and for a period of one (1) year
after any termination of this Agreement, Employee shall not, directly or
indirectly, as an employee, agent, advisor, independent contractor, officer,
director, manager, member, partner, owner, consultant or otherwise, (i) compete
with the Company or with any of its Subsidiaries or Affiliates in any
jurisdiction in which the Company sells a material quantity of products,
(ii) solicit for employment or any other capacity any employee or executive of
the Company or of any of its Subsidiaries or Affiliates, (iii) induce or attempt
to induce any employee of the Company or of any of its Subsidiaries or
Affiliates to leave the employ of the Company or of any of its Subsidiaries or
Affiliates, (iv) solicit any actual or potential customer of the Company or of
any of its Subsidiaries or Affiliates for any business that competes directly or
indirectly with the Company or any of its Subsidiaries or Affiliates or
(v) interfere with, disrupt or attempt to disrupt the relationship, contractual
or otherwise, between any customer, licensor, licensee, supplier, consultant or
employee of the Company or of any of its Subsidiaries or Affiliates. An activity
competitive with an activity engaged in by the Company or by any of its
Subsidiaries or Affiliates shall include becoming an employee, agent, advisor,
independent contractor, officer, director, manager, member, partner, owner,
consultant or other assistant or representative of, or being an investor to any
extent or in any manner in, any entity or person engaged in any business that is
competitive with the business of the Company.

 

(b) Solicitation of Employees.  Employee agrees that, for a period of one (1)
year after the termination of Employee’s employment with the Company, Employee
shall not employ or offer to employ or solicit the employment of any employee of
the Company or of any of its Subsidiaries or Affiliates, either for Employee’s
own purpose or for any other person or entity. Employee further agrees that
Employee shall not divulge any of the Company’s Confidential Information (as
that term is defined in Section 12) to solicit, directly or indirectly,
employees, contractors, licensees or customers of the Company or of any of its
Subsidiaries or Affiliates, either for Employee’s own purpose or for any other
person or entity.

 

(c) Enforceability. The covenants set forth in Sections 11(a) and 11(b) shall be
construed as an agreement independent of any other provision of this Agreement,
and the existence of any claim or cause of action of Employee against the
Company or against any of its Subsidiaries or Affiliates, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of such covenants. Employee expressly waives any right to
assert inadequacy of consideration as a defense to enforcement of any of the
provisions of this Section 11. Employee and the Company hereby acknowledge that
it is the desire and intent of Employee and the Company, and Employee and the
Company hereby agree, that the terms and provisions of this Section 11 shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.

 

12. COVENANTS REGARDING CONFIDENTIALITY.

 

(a) Covenants. Employee acknowledges and agrees that Employee has been and will
continue to be entrusted with trade secrets and proprietary information
regarding Inventions (as defined in the Proprietary Information and Invention
Assignment Agreement attached hereto as Exhibit B), the products, processes,
know-how, designs, formulas, marketing techniques and future business plans,
customer lists and information concerning the identity, needs and desires of
actual and potential customers of the Company, its Subsidiaries or its
Affiliates, competitive analyses, pricing policies, the substance of agreements
with customers and others, marketing or concession arrangements, servicing and
training programs and arrangements, developmental or experimental work,
improvements, inventions, formulas, ideas, designs, computer programs, data
bases, other original works of authorship, financial information or other
subject matter pertaining to any business of the Company or any of its
Subsidiaries, Affiliates, consultants or licensees and all documents embodying
such confidential information (collectively, “Confidential Information”), all of
which derives significant economic value from not being generally known by
others outside the Company. In connection with the foregoing, Employee
specifically acknowledges (a) that the customer lists of the Company are
confidential and not readily known by the Company’s competitors, (b) that such
customers are particularly important to the Company’s business, (c) that
business relationships between such customers and the Company normally would
continue unless interfered with and (d) that solicitation of such customers by
Employee, following termination of Employee’s employment under this Agreement,
would cause injury to the Company’s business.

 



4

 

 

During the Term and thereafter for a period of one (1) year, except for the sole
benefit of the Company or with the express written consent of the Board of
Directors, Employee shall not at any time, directly or indirectly, disclose to
or permit to be known by any person, firm, corporation or other form of entity
any Confidential Information acquired by Employee during the course of or as an
incident to Employee’s employment under this Agreement, or as a result of
Employee’s association with the Company or any of its Subsidiaries or
Affiliates, whether or not relating to the Company or any of its Subsidiaries or
Affiliates, the directors of the Company or its Subsidiaries or Affiliates, or
any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including the business affairs of each of the foregoing,
except as required by law to be disclosed (in which case Employee first shall
give the Company written notice of such requirement reasonably in advance of
such anticipated required disclosure and shall assist the Company in obtaining a
protective order or confidential treatment to the extent requested by the
Company). Notwithstanding any of the foregoing, for purposes of this Agreement,
the term “Confidential Information” shall not include any information that was
in the public domain at the time of disclosure to Employee or that comes
lawfully into the public domain without breach of this Agreement.

 

(b) Enforceability. The covenants set forth in Section 12(a) shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of such covenants. Employee
expressly waives any right to assert inadequacy of consideration as a defense to
enforcement of any of the provisions of this Section 12. Employee and the
Company hereby acknowledge that it is the desire and intent of Employee and the
Company, and Employee and the Company hereby agree, that the terms and
provisions of this Section 12 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.

 

(c) Proprietary Information and Invention Assignment Agreement. As a material
inducement to the Company to execute and deliver to Employee this Agreement, and
as a condition to the enforceability of this Agreement against the Company,
within 10 days after Employee’s execution and delivery to the Company of this
Agreement, Employee shall execute and deliver to the Company a Proprietary
Information and Invention Assignment Agreement substantially in the form
attached hereto as Exhibit B (the “Proprietary Rights Agreement”).

 

(d) Representations, Warranties and Covenants of Employee. In order to induce
the Company to enter into and perform this Agreement, Employee represents and
warrants that Employee is not a party to any contract, agreement or
understanding that prevents or prohibits Employee from entering into this
Agreement or fully performing all of Employee obligations under this Agreement
and that Employee’s performance of all of the terms of this Agreement and
Executive’s employment by the Company does not and will not breach any agreement
to keep in confidence proprietary information acquired by Employee in confidence
or in trust before Employee’s employment by the Company.



 

13. MISCELLANEOUS

 

(a) Preparation of Agreement.  It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of the same.  In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

 

(b) Cooperation.  Each party agrees, without further consideration, to cooperate
and diligently perform any further acts, deeds and things and to execute and
deliver any documents that may from time to time be reasonably necessary or
otherwise reasonably required to consummate, evidence, confirm and/or carry out
the intent and provisions of this Agreement, all without undue delay or expense.

5

 

 

(c) Interpretation.  

 

(i) Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto, together with the Proprietary Rights Agreement: (1) is the final,
complete and exclusive statement of the agreement of the parties with respect to
the subject matter hereof; (2) except with respect to the Confidentiality
Agreement executed between the parties prior to this Agreement, supersedes any
prior or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, course of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, the “Prior Agreements”), and that any
such prior agreements are of no force or effect except as expressly set forth
herein; and (3) may not be varied, supplemented or contradicted by evidence of
Prior Agreements, or by evidence of subsequent oral agreements.  Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.

 

(ii) Waiver.  No breach of any agreement or provision herein contained, or of
any obligation under this Agreement, may be waived, nor shall any extension of
time for performance of any obligations or acts be deemed an extension of time
for performance of any other obligations or acts contained herein, except by
written instrument signed by the party to be charged or as otherwise expressly
authorized herein.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.

 

(iii) Remedies Cumulative.  The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.

 

(iv) Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal, or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and legal, valid and enforceable, and
(B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.

 

(v) No Third Party Beneficiary.  Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof.

 

(vi) Heading; References; Incorporation; Gender.  The headings used in this
Agreement are for convenience and reference purposes only, and shall not be used
in construing or interpreting the scope or intent of this Agreement or any
provision hereof.  References to this Agreement shall include all amendments or
renewals thereof.  Any exhibit referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.

 

(d) Enforcement.

 

(i) Applicable Law.  This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.

 

6

 

(ii) Consent to Jurisdiction; Service of Process.  Any action or proceeding
arising out of or relating to this Agreement shall be filed in and heard and
litigated solely before the federal district courts or state courts of
California located within the County of Los Angeles, State of California.

 

(e) No Assignment of Rights or Delegation of Duties by Employee.  Employee’s
rights and benefits under this Agreement are personal to him and therefore (i)
no such right or benefit shall be subject to voluntary or involuntary
alienation, assignment or transfer; and (ii) Employee may not delegate his
duties or obligations hereunder.

 

(f) Notices.  Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), (C)
by electronic or facsimile or telephonic transmission, provided the receiving
party has a compatible device or confirms receipt thereof (which forms of Notice
shall be deemed delivered upon confirmed transmission or confirmation of
receipt), or (D) by mailing in the United States mail by registered or certified
mail, return receipt requested, postage prepaid (which forms of Notice shall be
deemed to have been given upon the fifth (5th) business day following the date
mailed).  Each party, and their respective counsel, hereby agrees that if Notice
is to be given hereunder by such party’s counsel, such counsel may communicate
directly with all principals, as required to comply with the foregoing notice
provisions.  Notices shall be addressed to the address hereinabove set forth in
the introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto.  Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this subparagraph.

 

(g) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto.  Any signature page of this
Agreement may be detached from any form hereto by having attached to it one or
more additional signature pages.

 

(h) Execution by All Parties Required to be Binding; Electronically Transmitted
Documents.  This Agreement shall not be construed to be an offer and shall have
no force and effect until this Agreement is fully executed by all parties
hereto.  If a copy or counterpart of this Agreement is originally executed and
such copy or counterpart is thereafter transmitted electronically by facsimile
or similar device, such facsimile document shall for all purposes be treated as
if manually signed by the party whose facsimile signature appears.

 

In witness hereof, the parties execute this Employment Agreement as of the date
first written above.

 

 

US NUCLEAR CORP.

 

 

 

By: /s/ Dr. Gerald Entine

Dr. Gerald Entine

Title: Member of the Board of Directors

 

 

 

EMPLOYEE

 

 

By:/s/ Robert I. Goldstein

Robert I. Goldstein

 

 

7

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

 

 



US NUCLEAR CORP.

 

By: /s/ Dr. Gerald Entine

Dr. Gerald Entine

Title: Member of the Board of Directors

 

 

 



 

EMPLOYEE

 

 

By:/s/ Robert I. Goldstein 

Robert I. Goldstein

 

8

 

EXHIBIT A

 

Description of Duties and Responsibilities

 

 

1. The Employee is responsible for management of the Corporation, to judicially
oversee employees, budgets, costs, accounting, sales, relations with
distributors, customers, development of new products, production of products,
improvement of existing products, and to dutifully maintain its competitive
position in the radiation detection industry to the best of his ability.

 

a)Management of the Corporation. The Employee will be responsible for leadership
in managing the Corporation’s sales performance, outlook forecasting, and
business.

b)Employees. The Employee as President, CEO and Chairman of the Board of
Directors is granted the authority to terminate and hire employees according to
guidelines set forth by the Corporation’s employee conduct rules and according
to the employment guidelines of the State.

c)Business. The Employee in his role as President, CEO and Chairman of the Board
of Directors will be responsible for maintaining, increasing and expanding the
Company’s business. The Employee will be responsible for challenging the sales
staff to obtain larger orders, to facilitate increased sales, pursue new
markets, new clients and attract talented employees to the Company. The Employee
will be reviewed by the Board of Directors for efforts in connection with sales
growth during each fiscal year.

d)Public Company. The Employee in his role as President, CEO and Chairman of the
Board of Directors is given the key principal role at the Company and is
responsible in maintaining and protecting the Company’s reputation, integrity
and record as a public company. Additionally, the Employee is responsible for
coordinating Exchange Act reporting requirements every quarter with its Chief
Financial Officer, outside accounting firm and PCAOB auditors. Lastly, the
Employee must at all times make disclosures of all material events on Form 8-K
pursuant to U.S. Securities and Exchange Commission rules.

 

2. All duties shall be performed either at the Employer’s location at 7051 Eton
Avenue, Canoga Park, CA 91303, Company’s location, location of the Company’s
subsidiaries or from occasion at a client site designated by the client.

 

3. Employee shall, at the request of the Company, attend all business meetings,
functions, Board of Director meetings, compliance meetings, employee meetings,
in California or elsewhere in the US provided;

 

a)Employer compensates the Employee for all travel expenses related to the
aforementioned functions.

 



4. The Company and Employee shall agree to other duties from time to time as
they may mutually agree.

 

 

 

 

 

 

 

 



A-1

 

EXHIBIT B

 

Form of Proprietary Information and Invention Assignment Agreement

 

PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

THIS PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT
(this “Agreement”) is dated as of November 4, 2014 by and between US Nuclear
Corp., a Delaware corporation (the “Company,” which term includes the Company’s
subsidiaries, affiliated entities, successors and assigns), and ROBERT I.
GOLDSTEIN (“Employee”). As a term and condition of Employee’s employment with
the Company, and as additional consideration therefor and/or for its
continuation at the date hereof, as well as for other good and valuable
consideration the receipt and sufficiency of which Employee hereby acknowledges,
the Company and Employee hereby agree, and Employee hereby represents and
warrants, as follows:

 

1. Purposes of this Agreement. Employee understands that the Company is engaged
in a continuous program of research, development, production and marketing in
connection with the Company’s business and that it is critical for the Company
to preserve and protect the Company’s Proprietary Information (as defined in
this Agreement), the Company’s rights in Inventions (as defined in this
Agreement) and all related intellectual property rights of the Company.
Accordingly, Employee is entering into this Agreement as a condition of
Employee’s employment with the Company, whether or not Employee is expected to,
or does; create Inventions (as defined in this Agreement) of value for the
Company. Employee understands and agrees that the Company’s remedies for
Employee’s breach of this Agreement include, without limitation, termination of
Employee’s employment with the Company. The parties acknowledge and agree that a
breach of this Agreement does not and shall not nullify this Agreement.

 

2. Proprietary Information. Employee understands that Employee’s employment with
the Company creates a relationship of confidence and trust with respect to any
and all information of a confidential or secret nature that may be disclosed to
Employee by the Company, or that may be learned by Employee during Employee’s
employment with the Company, that relates to the business of the Company or to
the business of any parent, subsidiary, affiliate, customer or supplier of the
Company or any other party with whom the Company agrees to hold information of
such party in confidence (all of the foregoing, collectively, “Proprietary
Information”). Proprietary Information includes, without limitation, Inventions
(as defined in this Agreement) and Confidential Information. As used
herein, “Confidential Information” means, without limitation, the products,
processes, know-how, designs, formulas, marketing techniques and future business
plans, customer lists and information concerning the identity, needs and desires
of actual and potential customers of the Company, its subsidiaries or its
affiliates, competitive analyses, pricing policies, the substance of agreements
with customers and others, marketing or concession arrangements, servicing and
training programs and arrangements, developmental or experimental work,
improvements, inventions, formulas, ideas, designs, computer programs, data
bases, other original works of authorship, financial information or other
subject matter pertaining to any business of the Company or any of its
subsidiaries, affiliates, clients, consultants or licensees and all documents
embodying such confidential information, all of which derives significant
economic value from not being generally known by others outside the Company.

 

3. Ownership of Proprietary Information; Confidentiality. All Proprietary
Information and all patents, copyrights, trade secret rights and other rights
(including, without limitation, all extensions, renewals, continuations or
divisions of any of the foregoing) in connection therewith are and shall be the
sole and exclusive property of the Company. Employee hereby irrevocably assigns
to the Company all rights that Employee may have or acquire in any and all
Proprietary Information. If Employee discloses Employee’s own or any third
party’s confidential information or intellectual property when acting within the
scope of Employee’s employment or otherwise on behalf of the Company, the
Company will have, and Employee hereby irrevocably grants to the Company, a
perpetual, irrevocable, worldwide, royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such confidential information and
intellectual property rights. At all times, both during and after termination of
Employee’s employment with the Company, except for the sole benefit of the
Company or with the express written consent of the Board of Directors of the
Company, Employee shall not at any time, directly or indirectly, disclose to or
permit to be known by any person, firm, corporation, limited liability company,
partnership, association or other form of entity any Proprietary Information
acquired by Employee during the course of or as an incident to Employee’s
employment with the Company, or as a result of Employee’s association with the
Company or any of its subsidiaries or affiliates, whether or not relating to the
Company or any of its subsidiaries or affiliates, the directors of the Company
or its subsidiaries or affiliates, any client of the Company or of any of its
subsidiaries or affiliates, or any corporation, limited liability company,
partnership, association or other form of entity owned or controlled, directly
or indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, without limitation, the business affairs of each
of the foregoing, except as required by law to be disclosed (in which case
Employee first shall give the Company written notice of such requirement
reasonably in advance of such anticipated required disclosure and shall assist
the Company in obtaining a protective order or confidential treatment to the
extent requested by the Company). Notwithstanding any of the foregoing, for the
purposes of this Agreement, the term “Proprietary Information” shall not include
any information that was in the public domain at the time of disclosure to
Employee or that comes lawfully into the public domain without breach of this
Agreement. Upon termination of Employee’s employment, Employee shall promptly
return to the Company all items containing or embodying Proprietary Information
(including all copies), except that Employee may keep personal copies of (i)
Employee’s compensation records, (ii) materials distributed to stockholders
generally and (iii) this Agreement.

  

 



B-1

 





 

4. No Expectation of Privacy. Employee recognizes and agrees that Employee has
no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that any activity
and all files or messages on or using any of those systems may be monitored at
any time without notice.

 

5. Disclosure of Inventions. Employee shall disclose promptly in confidence to
the Company all inventions, improvements, designs, original works of authorship,
formulas, ideas, processes, compositions of matter, computer software programs,
algorithms, techniques, schematics, know-how, data, databases and trade secrets
(collectively, without limitation, “Inventions”) that Employee makes or
conceives or first reduces to practice or creates, either alone or jointly with
others, during Employee’s employment with the Company, whether or not in the
course of Employee’s employment, and whether or not such Inventions are
patentable, copyrightable or protectable as trade secrets. To the extent that
the Company does not have rights thereto under this Agreement, such disclosure
shall be received by the Company in confidence and does not extend the
assignments made in this Agreement hereof.

 

6. Works Made for Hire; Assignment of Inventions. Employee acknowledges and
agrees that all copyrightable works prepared by Employee within the scope of
Employee’s employment with the Company are “works made for hire” under the
federal Copyright Act and that the Company shall be considered the author and
owner of all such copyrightable works. Employee agrees that all Inventions that
Employee makes, conceives, reduces to practice or develops (in whole or in part,
either alone or jointly with others) during Employee’s employment with the
Company (a) shall be the sole and exclusive property of the Company to the
maximum extent permitted by Section 2870 of the California Labor Code and
(b) shall be “works made for hire” to the extent permitted by law. The Company
shall be the sole owner of all patents, copyrights, trade secret rights and
other intellectual property or other rights in connection therewith. Employee
hereby irrevocably assigns to the Company all rights that Employee may have or
acquire in all of such Inventions. Employee shall disclose anything to the
Company Employee believes is excluded by Section 2870 of the California Labor
Code so that the Company can make an independent assessment.

 

B-2

 

7. Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, Employee hereby irrevocably transfers and assigns to
the Company (a) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights in any Invention and
(b) all Moral Rights (as defined in this Agreement) that Employee may have in or
with respect to any Invention. Employee also hereby forever waives and agrees
never to assert any Moral Right that Employee may have in or with respect to any
Invention, even after termination of Employee’s employment with the Company. To
the extent that Employee retains any Moral Right under applicable law, Employee
hereby ratifies and consents to any action that may be taken with respect to
such Moral Right by or authorized by the Company, and Employee agrees to confirm
all such ratifications, consents and agreements from time to time as requested
by the Company. For the purposes of this Agreement, “Moral Rights” means all
rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention or to withdraw from circulation or control the
publication or distribution of any Invention and any similar right, existing
under judicial or statutory law of any country in the world or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”

 

8.  Labor Code Section 2870 Notice. Employee has been notified and understands
that the provisions of this Agreement do not apply to any Invention that
qualifies fully under the provisions of Section 2870 of the California Labor
Code or any similar provision of any state or federal law.  Section 2870 of the
California Labor Code states as follows:

 

(a) ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE
SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF EMPLOYEE’S RIGHTS IN AN INVENTION TO
EMPLOYEE’S EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON EMPLOYEE’S OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1)  RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER.

 

(b) TO THE EXTENT A PROVISION IN AN EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN
EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE
ASSIGNED UNDER SUBDIVISION 0, THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS
STATE AND IS UNENFORCEABLE.

 

9. Assistance. Employee agrees to perform, during and after termination of
Employee’s employment with the Company, all acts deemed necessary or desirable
by the Company to permit and assist the Company, at the Company’s sole expense,
in obtaining and enforcing patents, copyrights, trade secret rights or other
rights on, in and/or to such Inventions and/or all other Inventions that
Employee has or may at any time assign to the Company in any country. Such acts
may include, without limitation, execution of documents and assistance or
cooperation in legal proceedings. Employee agrees to assist the Company in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Company’s
Inventions in any country and all countries. Employee shall execute all
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections. Employee’s obligations under this Section shall continue
beyond the termination of Employee’s employment with the Company, provided that
the Company shall compensate Employee at a reasonable rate after such
termination for time or expenses actually spent by Employee at the Company’s
request on such assistance. Employee appoints the Secretary of the Company as
Employee’s attorney-in-fact to execute documents on Employee’s behalf for this
purpose.

 

10. Appointment of Agents and Attorneys-in-Fact. Employee hereby irrevocably
designates and appoints the Company and the Company’s duly-authorized officers
and agents as Employee’s agents and attorneys-in-fact to act for and in
Employee’s behalf and instead of Employee to execute and file any application
and all applications or related filings and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, trade
secret rights or other rights thereon with the same legal force and effect as if
executed by Employee.

 



B-3

 

11. Complete List of Inventions and/or Improvements to Which Ownership is
Claimed. Employee attaches hereto as Exhibit C is a complete list of all
Inventions and/or improvements to which Employee claims ownership and that
Employee desires to remove from the operation of this Agreement, and Employee
covenants that such list is complete. If no such list is attached to this
Agreement, Employee represents that Employee has no such Inventions and/or
improvements at the time of signing this Agreement. If, in the course of
Employee’s employment with the Company, Employee incorporates into a Company
product, process or machine any Invention and/or improvement listed in Exhibit
C attached hereto or any other invention, technical writing, paper, journal
article, development or trade secret that was made by Employee before Employee’s
employment with the Company, which is owned solely by Employee or in which
Employee has an exclusive interest (collectively, a “Pre-Employment Invention”),
Employee hereby grants to the Company, and the Company as of the date hereof
shall have, a nonexclusive, royalty-free, irrevocable, perpetual worldwide
license to make, have made, modify, use and sell such Pre-Employment Invention
as part of or in connection with such product, process or machine.
Notwithstanding the foregoing, Employee shall not incorporate any Pre-Employment
Invention into any Company product, process or machine without the Company’s
prior written consent. Employee acknowledges and agrees that the Company at all
times shall be free to compete with or develop information, inventions and
products within the areas and type of any and every Pre-Employment Invention.

 

12. No Breach of Prior Agreement. Employee’s performance of all of the terms of
this Agreement and/or any employment agreement by and between the Company and
Employee shall not breach any invention assignment, proprietary information or
similar agreement by and between Employee and any former employer or other
person or entity. Employee represents and warrants that Employee shall not bring
with Employee, and that Employee has not brought with Employee, to the Company
or use in the performance of Employee’s duties for the Company any document or
material of a former employer or any other person or entity that is not
generally available to the public or that has not been legally transferred to
the Company.

 

13. No Other Breach. Employee’s performance of all of the terms of this
Agreement shall not breach any agreement or obligation to keep in confidence
proprietary information acquired by Employee from any other person or entity.
Employee has not entered into, and shall not enter into, any written or oral
agreement that is or could be in conflict with this Agreement.

 

14. Binding Agreement. This Agreement shall be effective as of the first day of
Employee’s employment with the Company and shall be binding on Employee and
Employee’s heirs, executors, assigns and administrators and shall inure to the
benefit of the Company, its subsidiaries, its affiliates, its successors and its
assigns.

 

15. Employment Contract. Employee has the right to resign and the Company has
the right to terminate Employee’s employment at will, at any time, with cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of Employee’s employment, and, as an employee of the Company,
Employee shall have obligations to the Company that are not set forth in this
Agreement. However, the terms of this Agreement govern over any inconsistent
term between this Agreement and any employment agreement with Employee.

 

16. Authority to Notify. Employee hereby authorizes the Company to notify
Employee’s actual or future employers of the terms of this Agreement and
Employee’s responsibilities under this Agreement.

 

17. Name and Likeness Rights, Etc. Employee hereby authorizes the Company to
use, reuse, and to grant others the right to use and reuse, without any further
compensation to Employee, Employee’s name, photograph, likeness (including
caricature), voice and biographical information and any reproduction or
simulation thereof, in any and all media now known or hereafter developed
(including, without limitation, film, video and digital or other electronic
media), both during and after termination of Employee’s employment with the
Company, in a customary and commercially reasonable manner for marketing,
promotional and other purposes reasonably related to the Company’s business, in
the good faith judgment of the Company as to each such use.

 



 

B-4

 

18. No Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar. No waiver shall constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party charged with the waiver.

 

19.Severability. The provisions of this Agreement are contractual and not mere
recitals. This Agreement shall be considered severable, such that, if any
provision or part of this Agreement ever is held invalid under any law or
ruling, then that provision or part of this Agreement shall remain in force and
effect to the extent allowed by law, and all other provisions or parts shall
remain in full force and effect.

 

20. Injunctive Relief. Employee acknowledges and agrees that a breach or a
threatened breach of this Agreement shall result in great or irreparable harm to
the Company for which there is no adequate remedy at law. Therefore, in the
event of a breach or threatened breach by Employee of the provisions of this
Agreement, the Company shall be entitled to an injunction restraining Employee
from violating the terms hereof, or from disclosing to any person, firm,
corporation, limited liability company, partnership, association or other form
of entity, whether or not Employee then is employed thereby, or an officer,
director or owner thereof, any Proprietary Information, as that term has been
defined herein. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedy available to it for such breach or threatened
breach, including recovery of damages from Employee. Both parties hereto
recognize that the services to be rendered by Employee during the term of
Employee’s employment are special, unique and of extraordinary character.

 

21. Other Agreements. Except for any employment agreement between the Company
and Employee, this Agreement supersedes any prior agreement, representation or
promise of any kind, whether written, oral, express or implied, between the
parties hereto with respect to the subject matters herein. This Agreement
constitutes the full, complete and exclusive agreement between the parties with
respect to the subject matters herein. This Agreement cannot be changed unless
in writing approved by the Board of Directors of the Company and signed by both
a duly authorized officer of the Company and Employee.

 

22. Governing Law. This Agreement shall be interpreted under and governed by the
laws of the State of California. The signature of the parties on the lines
provided below shall create a binding and enforceable legal obligation under
law.

 

23. Rights and Remedies. No right, power or remedy herein conferred upon or
reserved to the Company is intended to be exclusive of any other right, power or
remedy. Every right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law, or in equity, or otherwise and
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Company. The exercise of any right, power or remedy
shall not be construed as a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy.

 

24. Captions. The captions of the paragraphs in this Agreement are for
convenience only and shall not be considered or referred to in resolving
questions of construction and/or interpretation.

 

25. Survival of Representations, Warranties, Covenants and Agreements. All
statements contained in this Agreement shall be deemed continuing
representations, warranties, covenants and agreements made by the Company and
Employee, to the extent so made herein, and, notwithstanding any provision of
this Agreement to the contrary, shall survive the termination of this Agreement
or Employee’s services to the Company. No investigation by or on behalf of any
party to this Agreement shall constitute a waiver of any such representation,
warranty, covenant or agreement.

 

26. Voluntary Execution. Employee acknowledges that Employee has read carefully
this Agreement and understands its terms and that Employee is entering into this
Agreement voluntarily. Employee acknowledges that the Company’s legal counsel is
not legal counsel to Employee and has not advised Employee in any way in
connection with or regarding this Agreement. Employee further represents,
warrants and acknowledges that Employee has been given the opportunity to be
represented by independent legal counsel in connection with this Agreement and
has consulted with such independent legal counsel or has waived Employee’s right
to do so.

 

B-5

 

 

27. Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

28. Facsimile Transmission. The confirmed facsimile transmission by one party
hereto of a signed copy of the signature page of this Agreement to the other
party hereto or to such party’s agent shall constitute delivery of this
Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B-6

 

IN WITNESS WHEREOF, the Company and Employee have executed this Proprietary
Information and Invention Assignment Agreement to be effective as of the date
first written above.

 

        By:/s/ Robert I. Goldstein                          Employee’s Signature
  Date: November 4, 2014        By: Robert I. Goldstein     Employee’s Name
(Please Print)                        US NUCLEAR CORP.     By:  Dr. Gerald
Entine   Date: November 4, 2014

Name:

Title:

Dr. Gerald Entine

Member of the Board of Directors

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7

 

EXHIBIT C

 

EMPLOYEE’S LIST OF INVENTIONS MADE BEFORE EMPLOYMENT WITH US NUCLEAR CORP.

 

Pursuant to the Proprietary Information and Invention Assignment Agreement
(the “Agreement”) made between US Nuclear Corp. (the “Company”) and ROBERT I.
GOLDSTEIN (“Employee”), Employee sets forth in the space below (with attached
pages if necessary) a complete list of all inventions, improvements, designs,
original works of authorship, formulas, ideas, processes, compositions of
matter, computer software programs, algorithms, techniques, schematics,
know-how, data, databases and trade secrets (if any) relevant to the subject
matter of Employee’s employment by the Company that have been made or conceived
or first reduced to practice by Employee alone or jointly with others before
Employee’s employment with the Company, which Employee desires to remove from
the operation of the Agreement (the “List”); and Employee covenants that the
List is complete. If Employee has no such inventions, improvements, designs,
original works of authorship, formulas, ideas, processes, compositions of
matter, computer software programs, algorithms, techniques, schematics,
know-how, data, databases and trade secrets at the time of signing this
Agreement, then Employee herein acknowledges that there is no such List.

 

_____

The complete List is as follows:   

 

_____

There are 0 additional pages attached hereto.

 

_X___

Employee acknowledges that Employee has no such List to attach to this
Agreement.

 

 

       Robert I. Goldstein                          Employee’s Signature   Date:
November 4, 2014  Robert I. Goldstein                          Employee’s Name
(Please Print)    

 

 

 

 



C-1

 

 